EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Scott on 05/11/2021.

2.	The application has been amended as follow:
	In the Claims filed on 11/30/2020:
In claim 2, line 2, the phrase “may be springs, elastic members, bands, and the like” has been replaced with the phrase --comprise springs, elastic members, and bands--.
In claim 3, line 2, the phrase “may be interchanged” has been replaced with the phrase 
--are configured to be interchangeable--.
In claim 4, line 2, the phrase “may be interchanged” has been replaced with the phrase 
--are configured to be interchangeable--.
In claim 7, line 2, the phrase “is positionable” has been replaced with the phrase 
--is configured to be positioned--.
In claim 8, line 2, the word “enables” has been replaced with the phrase 
--is configured to enable--.
In claim 9, line 1, the phrase “the continuous loop exercise apparatus is configured such that” has been inserted after the word “whereby.”
In claim 9, line 2, the word “the” before --torque-- has been deleted.
In claim 13, line 1, the phrase “the continuous loop exercise apparatus is configured for” has been inserted after the word “wherein.”


--comprising--.
In claim 14, line 2, the phrase “is positionable” has been replaced with the phrase 
--is configured to be positioned--.
In claim 16, line 2, the word “enables” has been replaced with the phrase 
--is configured to enable--.
In claim 17, line 1, the phrase “the continuous loop exercise apparatus is configured such that” has been inserted after the word “whereby.”
In claim 17, line 3, the word “the” before --torque-- has been deleted.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a continuous loop exercise apparatus comprising: a) an upper support member comprising a first 5upper support member end and a second upper support member end, and each of the first upper support member end and the second upper support member end comprises an upper support member mateable connection, the upper support member providing an upper support for a user to hold; b) a right loop member comprising a first right loop 10member end and a second right loop member end, and each of the first right loop member end and the second right loop member end comprises a right loop member mateable connection, the right loop member providing a first loop structure for the user to hold; c) a lower support member comprising a first 15lower support member end and a second lower support member end, and each of the first lower support member end and the second lower support member end comprises a lower support member mateable connection, the lower support member providing a lower support structure for resting the continuous loop exercise apparatus upon a support f) the upper support member being connectable to the right loop member and the left loop member via a first set of resistance elements, the first right loop member end, and the first left loop member end; and 10g) the lower support member being connectable to the right loop member and the left loop member via a second set of resistance elements, the second right loop member end, and the second left loop member end.
Claims 2-9 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 10, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a continuous loop exercise apparatus comprising: a. an upper support member comprising a first upper support member end and a second upper support member end, and each of 5the first upper support member end and the second upper support member end comprises an upper support member mateable connection, the upper support member providing an upper support for a user to hold; b. a right loop member comprising a first right loop member end and a second right loop member end, and each of the first right loop 10member end and the second right loop member end comprises a right loop member mateable connection, the right loop member providing a first loop structure for the user to hold; c. a lower support member comprising a first lower support member end and a second lower support member end, and each of 15the first lower support member end and the second lower support member end 5f. wherein the upper support member comprises an upper support member U-shape in first and second dimensions and the lower support member comprises a lower support member U-shape in first and second dimensions, the first lower member end and the second lower member end each extending in a third dimension relative to the lower support member U-shape, the lower support member being 10L-shaped and the upper support member being linear when the continuous loop exercise apparatus is viewed from the side.
Claims 11-17 depend either directly or indirectly from claim 10 and are allowable for all the reasons claim 10 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784